Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 2, 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur, in view of McNair (US 10566082).
Regarding claims 1 and 9, Arthur et al. discloses a computer-implemented method for use in facilitating a network transaction the method comprising: 
receiving, by a computing device, via a first wireless connection, a credential from a mobile device in connection with a network transaction and in response to authentication of a user associated with the credential (Mobile wallet server 335 authenticates mobile device 324 that has credential), the credential specific to an account associated with the mobile device (Fig. 16, 324 to 405; Para. 118; NFC transponder 407 as wireless communication; Transporting account information as a “credential”)
determining, by the computing device, an identifier of the mobile device (Para. 119; Identifying authenticating information regarding the mobile device 324; Para. 123, POS acquires device address and device identifier) 
compiling, by the computing device, an authorization request for the network transaction, the authorization request including the identifier and the credential (Request 1605 being sent to 312; Para. 123, Gateway or acquirer system can determine identifier for the device; Para. 119, includes financial account information and device information; Para. 121; 1605 is compiled at 405); 
transmitting, by the computing device, the authorization request to a first party for authorization of the request (405 transmits to 312 and then to 316); 
(405 receives 1610); 
and transmitting, by the computing device, via a second wireless connection, a notification, including the result of the network transaction, to the mobile device, based on the identifier included in the authorization reply, the first wireless connection being different than the second wireless connection (Para. 123, Passed to…mobile device 324…by another channel….”provisioned to the mobile device over the air”).
Arthur fails to disclose an identifier included in a data element of an authorization request, and included in a reply.  However, McNair discloses that identifiers, such as addresses or sensitive information, can be in structured discrete data elements and encoded within a BLE beacon in an information sharing context (Col. 28, Line 4+).
It would have been obvious to one of ordinary skill in the art, at the effective data of filing, to have included identifiers in encoded data elements.  Doing so allows secured information to flow between users within the distance of the BLE sharing environment.
Regarding claim 9, Arthur further discloses a processor (Para. 16, Para. 58, Para. 65), and a non-transitory computer readable storage media (Para. 140, Claim 27, Para. 7, Para. 16, Para. 58), as well as acquirer (312). 
Regarding claim 2, Arthur et al. discloses where determining the identifier of the mobile device includes receiving the identifier, from the mobile device, via the first wireless connection (Receive from NFC connection between 324 and 405; 407 to 406).
Regarding claim 3, Arthur et al. discloses where the first wireless connection is a near-filed communication (NFC) connection (Fig. 16, 407 to 406).
Regarding claim 4, Arthur et al. discloses establishing the second wireless connection with the mobile device based on the identifier, prior to transmitting the notification to the mobile device (Para. 117, 118 and 123; The merchant device has to inherently establish communication with the mobile device in order to send the notification in the first place. Without a connection, there is no sending of notification).
Regarding claim 10, Arthur discloses where the first wireless connection is a near-filed communication (NFC) connection (Fig. 16, 407 and 406); and wherein the storage media further includes executable instructions, which, when executed by the processor, cause the processor to establish the second wireless connection with the mobile device based on the identifier, prior to transmitting the notification to the mobile device (Storage media throughout; Para. 117, 118 and 123; The merchant device has to inherently establish communication with the mobile device in order to send the notification in the first place. Without a connection, there is no sending of notification).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur, in view of McNair, as applied to claim 1 above, further in view of Orlando (US 2016028933). 
Regarding claim 5 and 11, Arthur fails to disclose where the second wireless connection includes a Bluetooth® connection; and wherein the identifier includes a Bluetooth® Low Energy (BLE) address.  However, Orlando teaches that wireless connection between devices can include a Bluetooth Low Energy (BLE) (Para. 35, between 104 and 106), and that devices can transfer BLE profile information, which can act as an identifier (Para. 43). 
. 

Claim 6-8, 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arthur, in view of McNair, further in view of Arunkumar (US 20160149883) and Mattioli (US 20150193773) and Cheung (US 6062472). 
Regarding claims 6, 12 and 15, modified Arthur discloses where the notification includes transaction data for the network transaction and the result includes a failed transaction result (1610 can include a denial message, Para. 121); and further comprising: 
transmitting, by the computing device, via the first wireless connection, the transaction data for the network transaction to the mobile device, prior to transmitting the authorization request to the first party (Step 324 to 405, then 1605 happens before 1610; 324 to 405 happens through 407 to 406), but fails to disclose in response to the notification including the failed transaction result: receiving the credential from the mobile device and compiling and transmitting to the first party a second authorization request as a retry for the network transaction. However, Arunkumar teaches an authentication process between a server and client device 120 where the device receives an additional authentication attempt (Para. 51, Step 312), which is a retry for a failed previous authentication attempt (Para. 51). 
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Arthur with the retry authentication process of Arunkumar. 
Regarding Claims 6 and 12, modified Arthur also fails to disclose a failed transaction being distinct from a declined transaction result.  However, Mattioli teaches that it is possible to notification system where the failed transaction result is distinct from a declined transaction results (Para. 13, where is a response to the authorization request is required for approval or denial, and denial for failure to receive a response is a network default time out; Applicants specification defines “failure” as network or communication failure). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Arthur with the teaching of Mattioli.  Doing so allows notifications to be sent when communication breakdowns occur between users, or when signals are interrupted.  
Modified Arthur also fails to disclose without further authenticating the user associated with the credential in connection without a retry of the network transaction.  However Cheung discloses that a transaction process system might include a restore transaction function when there is an interruption where authorization was previously permitted by user credentials and the transaction is permitted to go forward without the need for a new authorization (Abstract, Fig. 5A, and 5B; Step 310, Card Authorized, Flag up then transaction allowed to proceed; Col. 6, Lines 45+) 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Arthur with the previous authentication and transaction response of Cheung.  Doing so allows the system to hold open the user transaction process, saving time by not having the user have to re-input information, as the system removes a transaction flag. 
Regarding claims 7 and 13, modified Arthur discloses where the transaction data includes an amount of the network transaction, a terminal ID associated with the network transaction, and/or a currency of the network transaction (Para. 122, Receipt 1615 including transaction specific information). 
Regarding claims 8 and 14, modified Arthur discloses receiving the credential includes receiving the credential via a NFC connection with the mobile device (Arthur, Fig. 16, NFC 407 and 406). 
Regarding claim 16, Arthur discloses a system for use in facilitating retry transactions in connection with network and/or connection issues associated with wireless payment transactions, the system comprising: 
a point-of-sale (POS)(Fig. 16, 405) computing device configured to: 
receive, via near-field communication (NFC), from a mobile device (324, NFC 407 and 406), a payment account credential and an identifier specific to the mobile device in connection with a payment transaction and in response to authentication of a user associated with the payment account credential (Mobile wallet server 335 authenticates mobile device 324 that has credential), the payment account credential specific to a payment account associated with the mobile device (Fig. 16, 324 to 405; Para. 118; NFC transponder 407 as wireless communication; Transporting account information as a “credential”; (Para. 119; Identifying authenticating information regarding the mobile device 324; Para. 123, POS acquires device address and device identifier)); 
compile and transmit, to a first party, an authorization request for the payment transaction, the authorization request including the identifier and the payment account credential (Fig. 16, 405 transmits to 312 and then to 316); 
(405 receives 1610); Includes Electronic receipt 1615 with information; and  24Attorney Docket No. 16754-000495-USwhen the result includes a failed transaction: 
transmit, via a wireless network and based on the identifier of the mobile device, a notification to the mobile device indicating that the result includes the failed transaction (1610 can include a denial message, Para. 121), and discloses receiving payment account credentials via an NFC (407 to 406, Fig. 16) but fails to disclose in response to the notification, receive the payment account credential specific to the payment account, via NFC; and compile and transmit, to the first party, an authorization request for a retry of the payment transaction, the authorization request including at least the payment account credential.  However, Arunkumar teaches an authentication process between a server and client device 120 where the device receives an additional authentication attempt (Para. 51, Step 312), which is a retry for a failed previous authentication attempt (Para. 51) and authentication information based on credentials (Para. 51-53).   
It would have been considered obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Arthur with the retry authentication process of Arunkumar. Doing so allows the user to retry a previous attempt, and increases efficiency of the system as the user is not forced to re-access the log-in procedures. 
Modified Arthur also fails to disclose a failed transaction being distinct from a declined transaction result.  However, Mattioli teaches that it is possible to notification system where the failed transaction result is distinct from a declined transaction results (Para. 13, where is a response to the authorization request is required for approval or denial, and denial for failure to receive a response is a network default time out; Applicants specification defines “failure” as network or communication failure). 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Arthur with the teaching of Mattioli.  Doing so allows notifications to be sent when communication breakdowns occur between users, or when signals are interrupted.  
Modified Arthur also fails to disclose without further authenticating the user associated with the credential in connection without a retry of the network transaction.  However Cheung discloses that a transaction process system might include a restore transaction function when there is an interruption where authorization was previously permitted by user credentials and the transaction is permitted to go forward without the need for a new authorization (Abstract, Fig. 5A, and 5B; Step 310, Card Authorized, Flag up then transaction allowed to proceed; Col. 6, Lines 45+) 
It would have been obvious to one of ordinary skill in the art, at the effective date of filing, to have modified Arthur with the previous authentication and transaction response of Cheung.  Doing so allows the system to hold open the user transaction process, saving time by not having the user have to re-input information, as the system removes a transaction flag. 


Regarding claims 17 and 18, see claim 6 analysis above.
Regarding claim 19, see claim 7 analysis above.
Regarding claim 20, see claim 5 analysis above.

Response to Arguments






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/               Examiner, Art Unit 3691                                                                                                                                                                                         
/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691